DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-34 and 56-61. Claims 1-34 and 56-61 are pending.
After further consideration new claim objections have been found necessary. 
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections. Therefore, the rejections have been withdrawn.  
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
Applicant has argued that Farneman fails to teach or suggest a device wherein “one or more microwave heating devices are physically fixed to the second tubular body and are directly facing the pyrolysis chamber”. Examiner finds this argument unpersuasive.
Farneman teaches of suggests such a device wherein a microwave heating device is physically fixed to the second tubular body and directly facing the pyrolysis chamber. Specifically, it is reasonable to characterize Farneman as comprising a microwave heating device that is comprised of the electromagnetic wave generator 22 and the wave guide assembly 24, wherein the wave guide assembly 24 of the microwave heating device is physically fixed to the second tubular body, and wherein at least the wave guide assembly 24 of the microwave heating device is directly facing the pyrolysis chamber. See 103 rejection of claim 1 below for details.

Applicant has argued that their pyrolysis device excludes implementing the waveguide assembly disclosed by Farneman with the recitation of “one or more microwave heating devices physically fixed to said second tubular body and directly facing said pyrolysis chamber”. Examiner respectfully disagrees.
It is reasonable to interpret the claimed “one or more microwave heating devices” as including one or more waveguide assemblies. Thus, the recitation of “one or more microwave heating devices physically fixed to said second tubular body and directly facing said pyrolysis chamber” does not exclude the presence of waveguides from the claimed invention as alleged. There is nothing else in the claims which would prohibit the presence of the claimed waveguides. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the above, the presence of waveguides in Farneman does not disqualify said reference from teaching the claimed “one or more microwave heating devices physically fixed to said second tubular body and directly facing said pyrolysis chamber”.

Applicant has argued that the claimed invention is distinguished over Farneman by the recitation of “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins” which allegedly improves the efficiency of applicant’s device over that of Farneman because “the pressurized inert gas is introduced into the pyrolysis chamber only for preliminary washing and draining operations, and not during the pyrolysis treatment”. Applicant has argued that, in alleged contrast, Farneman only discloses that the inert gas is continuously introduced to the pyrolysis chamber to remove oxygen (or create a vacuum). Examiner finds this argument unpersuasive.
First, Examiner notes that Applicant’s alleged improvement in efficiency is not commensurate in scope with Applicant’s claims. Applicant has alleged that their invention achieves improved efficiency by only introducing inert gas during preliminary washing and draining operations, and not during pyrolysis. However, this is not actually what is claimed. Instead, Applicant’s claims merely recite that “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins”. This recitation merely states that inert gas is introduced at least before pyrolysis treatment. In other words, this recitation states that inert gas is supplied before the pyrolysis treatment, while allowing for additional introduction of inert gas at substantially any time, including but not limited during the pyrolysis treatment. There is nothing else in the claims which would prohibit the introduction of inert gas during pyrolysis and/or at any other point during operation of the claimed system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of the forgoing, Applicant’s allegation of improved efficiency over Farneman is unpersuasive. 
Second, the recitation “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins” is merely a statement regarding the intended use/manner of operating the claimed apparatus. Apparatus claims are not distinguished from a prior art apparatus by language pertaining to intended use/manner of operating when the prior art apparatus is capable of operation/use in the claimed manner (MPEP 2114). The apparatus of Farneman is capable of operating in a manner such that “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins” (see 103 rejection of claim 1 below for details). Therefore, Farneman satisfies the claim language regarding “replacement of air with inert gas tak[ing] place at least before the first pyrolysis treatment begins”.
Third, assuming in arguendo that “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins” were more than a statement of intended use and/or that Farneman were not capable of operation in such a manner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman such that “replacement of air with inert gas takes place at least before the first pyrolysis treatment begins” (see 103 rejection of claim 1 below for details).
In view of the above, Examiner maintains that claim 1 is obvious over Farneman. See 103 rejections below for details.

Applicant has argued that the dependent claims are allowable over Farneman for the same alleged reasons as independent claim 1. However, as discussed above, claim 1 is not allowable over Farneman at this time. Therefore, this argument is moot.

Applicant has argued that Teshima fails to cure the alleged deficiencies of Farneman. However, as discussed above, Farneman is not deficient as alleged. Therefore, this argument is moot.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are detailed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “microwave heating devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “microwave heating” and “”coupled to said second tubular body and facing said pyrolysis chamber in which they activate said pyrolysis treatment on said polymeric material present in said shaped carriage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the preferred embodiment of the invention described herein, the microwave heating sources 14 include a plurality of cartridge feeders 44 communicating with the pyrolysis chamber 13 and uniformly distributed on the outer wall 11 c of the second tubular body 11 to which they are coupled by fixing means of a type known per se to those skilled in the art (e.g. flanges), as shown in greater detail figures 10-12. In particular, the microwave sources 14 comprise a first plurality of cartridge feeders 44, mutually aligned along a first longitudinal direction X' parallel to the longitudinal axis X, and a second plurality of cartridge feeders 44 mutually aligned along a second longitudinal direction X", also parallel to the longitudinal axis X and symmetrical with respect to the first direction X'. As clearly shown in figure 7, each of the cartridge feeders 44 of the first plurality is also oriented in a first direction Z' inclined with respect to the longitudinal axis X, while each of the cartridge feeders 44 of the first plurality is also oriented in a seconddirection Z" inclined with respect to the longitudinal axis X and defining an angle  smaller than the flat angle, preferably substantially a right angle with the first25 directi Z'. Each of the aforesaid cartridge feeders 44 internally contains a plurality of microwaves generation devices 45, shown in greater detail in figure 12a, electrically connected to a processing and control unit (not shown), which also controls the operation of the pyrolysis device 1 of the invention as a whole,” (page 17).
Accordingly, the claimed “microwave heating devices” has been interpreted as a plurality of cartridge feeders each comprising a plurality of microwave generation devices, as well as equivalents thereof.
Note: The “microwave generation devices” are means plus function limitations requiring further interpretation under 112(f). Applicant’s specification fails to provide any corresponding structure for the “microwave generation devices”. However, a person having ordinary skill in the art would recognize the corresponding structure as being substantially any microwave generator.

Claim limitation “first driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13, 14, 16, 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would presume that the first driving means is some type of engine or motor.
Accordingly, the claimed “first driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “second driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would presume that the second driving means is some type of engine or motor.
Accordingly, the claimed “second driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “third driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would presume that the third driving means is some type of engine or motor.
Accordingly, the claimed “third driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “microwave generation device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “microwave generation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure as being substantially any microwave generator.
Accordingly, the claimed “microwave generation device” has been interpreted as a microwave generator, as well as equivalents thereof.

Claim limitation “movable inner assembly” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “movable” and “a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber, thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body; a raised position, coinciding with said opening position, in which said movable inner assembly puts said initial chamber and said pyrolysis chamber into communication with each other, thus opening said axial outlet mouth of said first tubular body and said axial inlet mouth of said second tubular body” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33, 34, and 56-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “By way of preferred but not limiting example, the movable inner assembly 71 comprises: - a pair of compartmenting bulkheads, clearly visible in figures 21 and 22 and indicated as a whole respectively by reference numerals 88 and 89, facing each other, integral with the transverse rod 77 cooperating with the main guiding means 72 and operatively connected to the second actuating means 16: such two compartmenting bulkheads 88, 89 close, when the movable inner assembly 71 takes the lowered position, a pair of respective through apertures 90, 91 facing each other and opposite formed respectively in the front face 70a and the rear face 70b of the fixed outer bearing casing 70; - feeding means, indicated as a whole by reference numeral 92, which, on the one hand, make the movement of the compartmenting bulkheads 88, 89 integral with the transverse rod 77 and, on the other hand, cooperate with two idle rollers 93, 94 projecting from the inner wall 88a, 89a of respective compartmenting bulkheads 88, 89 to which each one is made integral by means of a pair of supporting brackets 95, clearly shown in the enlargements in figures 22a and 23a.
Accordingly, the claimed “movable inner assembly” has been interpreted as a pair of compartmenting bulkheads and a feeding means, as well as equivalents thereof.
Note: The limitation “feeding means” is a means plus function limitation requiring interpretation under 112(f). See interpretation below for details.

Claim limitation “feeding means” (incorporated into the claims by virtue of necessary 112(f) interpretations of the claimed “movable inner assembly”)  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “feeding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33, 34, and 56-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Also for the feeding means, it is understood that in other embodiments of the invention, not shown in the accompanying drawings, they may comprise a different number of rise wedges from two, since such a number may vary according to design choices, starting from one; it is apparent that in these circumstances, also the number of idle rollers and flat contrast surfaces will vary in accordance, remaining equal to that of the rise wedges. In particular, if a single idle roller is included in the presence of a single rise wedge, the idle roller itself will be coupled only to one of the compartmenting shutters of the movable inner assembly, provided that the two shutters are mutually integral also in the raising and lowering motion to open and close the through apertures which are presented thereto, respectively.
Accordingly, the claimed “feeding means” has been interpreted as at least two rise wedges and at least one idle rollers and flat contrast surfaces, as well as equivalents thereof.

The following are new objections.
Claim Objections
Claims 13, 19, and 21 are objected to because of the following informalities:  
	With regard to claim 13: Insert the word --a-- in front of the phrase --first driving means-- in line 4.
Claim 19 recites the limitation "the outer wall of said second tubular body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend claim 19 to recite --an outer wall-- in place of “the outer wall”.
Claim 21 recites the limitation "said main laminar" in line 21.  The antecedent basis for this limitation is unclear.
Applicant should amend claim 21 to recite --said at least one main laminar plate-- in place of “said main laminar”
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 and 56-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "by powering said one or more microwave heating devices inside said pyrolysis chamber" in lines 21-22.  There is insufficient antecedent basis for “said one or more microwave heating devices inside said pyrolysis chamber” in the claim.
Prior to this limitation, claim 1 recites “one or more microwave heating devices physically fixed to said second tubular body and directly facing said pyrolysis chamber,” (lines 20-21). There is no prior recitation one or more microwave heating devices inside said pyrolysis chamber. 
Furthermore, based on Applicant’s specification and Figures, it is Examiner’s understanding that the microwave heating devices are not positioned inside the pyrolysis chamber. In Applicant’s disclosure, it appears that the microwave heating devices (sources) 14 are coupled to the pyrolysis chamber 13. In other words, Applicant’s disclosure indicates that the microwave heating devices 14 are disposed on and/or fixed to the pyrolysis chamber 13. Applicant’s disclosure can reasonably characterize as disclosing microwave heating devices 14 which partially delimit the pyrolysis chamber 13. However, there is nothing in Applicant’s specification that shows the presence of microwave heating devices within the pyrolysis chamber.
However, the microwave heating devices as claimed (and as disclosed in the specification) clearly supply microwaves to the inside of the pyrolysis chamber for the heating and pyrolysis of polymeric material therein. Thus, it seems that Applicant may have intended to reference such supply of microwaves with the recitation of “said one or more microwave heating devices inside the pyrolysis chamber”. Therefore, for the purposes of examination, "by powering said one or more microwave heating devices inside said pyrolysis chamber said first pyrolysis treatment is performed…" has been interpreted as reciting --by powering said one or more microwave heating devices inside said pyrolysis chamber, microwaves are supplied to an inside of said pyrolysis chamber such that said first pyrolysis treatment is performed--.
Applicant should amend claim 1 to clarify as appropriate.
Claims 2-34 and 56-61 are rejected due to their dependency on indefinite claim 1. 
Claim 4 recites “said movable center shutter in a closing position” in lines 3-4. Said “closing position” is de facto a different position than the “closed position” which the movable center shutter takes (see claim 1 line 27). Thus, as currently written, claim 4 describes the movable center shutter taking a “closing position” that is different from the “closed position”.
However, in the amendments filed 2/22/2022, Applicant amended many instances of “closing position” to recite “closed position”. The “closed position” of the movable center shutter recited in claim 1 was previously (prior to amendment) a “closing position”. Thus, it seems likely that Applicant intended for the “closing position” of the center shutter recited in claim 4 to also be the “closed position”.
For the purposes of examination, the limitation “a closing position” has been interpreted as reciting --the closed position--.
Applicant should amend claim 4 to clarify as appropriate.
Claim 14 recites “a first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X),” in lines 5-6. It is unclear if said “a first driving means” is the same as the “first driving means to determine an advancement of said shaped carriage…” recite in claim 13, upon which claim 14 depends.
Presumably, the two “first driving means” are the same.
Applicant should amend claim 14 to clarify as appropriate. Examiner suggests amending lines 5-6 of claim 14 to recite --wherein the first driving means is further adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X)--.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farneman (US 2008/0141589).
	With regard to claim 1: Farneman teaches a pyrolysis device for the disposal of polymeric materials, e.g. tires (Abstract, Figures 1 and 3, paragraphs [0006], [0133]), the device comprising:  
An elongated tubular structure (housing) 12/12’ which extends along a longitudinal axis (Figures 1 and 3A, paragraphs [0132]-[0137] and [0142]-[0151]), the elongated tubular structure 12/12’ comprising:
A first tubular body defining an initial washing/drainage chamber (first lock zone) 34, in which a shaped carriage (a tray or another type of container; not illustrated in Figure 3A) containing a polymeric material to be subjected to pyrolysis treatment is received, and provided with a movable front shutter (lock gate) 36, arranged at an axial inlet mouth through which said shaped carriage (tray or container) containing polymeric material is introduced into said initial washing/drainage chamber 34, wherein said movable front shutter 36 is movable at least between a first position (a closed position), in which said front shutter 36 closes said initial chamber 34 from an outer side, and a second position (an open position), in which said front shutter 36 opens said initial chamber 34 from said outer side thus putting it into communication with an external environment (Figures 1 and 3A, paragraphs [0142]-[0151]).
A second tubular body, located downstream of said first tubular body and provided at a first end with a closure (reduction gate) 44, the second tubular body defining a pyrolysis chamber (reduction zone) 14 which receives said shaped carriage containing polymeric material to be subjected to the pyrolysis treatment (Figures 1 and 3A, paragraphs [0142]-[0151]).
A plurality of interface chimneys (inert gas inlets and outlets) 16, 18, 50, 52, 54, 56 for the replacement of air that is present in said initial chamber 34 and/or in said pyrolysis chamber 14 with an inert gas (Figures 1 and 3A, paragraphs [0133], [0134], and [0145]). 
A microwave heating device (electromagnetic wave generator and wave guide assembly) 22/24 physically fixed to said second tubular body and directly facing said pyrolysis chamber 14, wherein by powering the microwave heating device 22/24, microwaves are supplied to an inside of said pyrolysis chamber such that said first pyrolysis treatment is performed on said polymeric material present in said shaped carriage (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]). Note: The microwave heating device 22/24 in Farneman is a functional equivalent to the structures required under the 112(f) interpretations above. Therefore, the microwave heating source of Farneman satisfies the limitations of the microwave heating source as interpreted under 112(f) above.
Note: The microwave heating device (electromagnetic wave generator and wave guide assembly) 22/24 is physically fixed to the tubular body and directly facing the pyrolysis chamber 14 as illustrated in Figure 1 (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]).
In arguendo, if Applicant were to assert that depiction Figure 1 were not sufficient to establish that the microwave heating device 22/24 is physically fixed to said second tubular body and directly facing the pyrolysis chamber 14, Examiner points to Figure 12 as further evidence. In particular, Figure 12 teaches an embodiment of the microwave heating device wherein the waveguide assembly 124 thereof is physically fixed to the to the second tubular body, i.e. connected thereto in the vicinity of pressure windows 134 and 136, and wherein the microwave heating source, i.e. the waveguide assembly 124 thereof directly faces the pyrolysis chamber (Figure 12, paragraphs [0167]-[0170]).
Further in arguendo, if Applicant were to argue that the teachings by Farneman concerning the embodiment of Figure 12 were insufficient to represent a teaching of the microwave heating device being physically fixed to said second tubular body and directly facing the pyrolysis chamber 14, Examiner teaches that said teachings by Farneman at least suggest such an arrangement. 
A movable center shutter (reduction gate) 38, interposed between said first tubular body and said second tubular body, wherein said movable center shutter 38 is movable at least between a closed position, in which said center shutter keeps said initial chamber 34 and said pyrolysis chamber 14 mutually isolated, and an open position, in which said center shutter puts said initial chamber 34 into communication with said pyrolysis chamber 14 (Figures 1 and 3A, paragraphs [0142]-[0151]).
Farneman does not explicitly teach that the interface chimneys, for the replacement of air that is present in said initial chamber and/or said pyrolysis chamber with inert gas, do so “at least before a first pyrolysis treatment starts”. However, the claim language regarding the interface chimneys replacing air “at least before a first pyrolysis treatment starts” is merely a statement of intended use/manner of operating the claimed apparatus. Apparatus claims are not distinguished from a prior art apparatus by language pertaining to intended use/manner of operating when the prior art apparatus is capable of operation/use in the claimed manner (MPEP 2114). As discussed above the interface chimneys (inert gas inlets and outlets) 16, 18, 50, 52, 54, 56 are functional for replacement of air that is present in said initial chamber 34 and/or in said pyrolysis chamber 14 with an inert gas (Figures 1 and 3A, paragraphs [0133], [0134], and [0145]). Said interface chimneys could be activated at any time, including but not limited to “at least before a first pyrolysis treatment starts”, i.e. said interface chimneys are capable of replacing atmosphere, e.g. air, within said initial chamber and/or said pyrolysis chamber at any time. Thus, the interface chimneys of Farneman are necessarily capable of replacement of air that is present in said initial chamber and/or said pyrolysis chamber with inert gas “at least before a first pyrolysis treatment starts”. Because the interface chimneys are at least capable of operating the claimed manner, the interface chimneys of Farneman satisfy the claim language regarding the replacement of air that is present in said initial chamber and/or said pyrolysis chamber with inert gas at least before a first pyrolysis treatment starts.
In the unlikely alternative, i.e. in the unlikely event that Farneman’s interface chimneys were not capable of such operation, such operation would be obvious to one of ordinary skill in the art. In particular, a person having ordinary skill in the art would recognize that pyrolysis should be carried out in an environment which is devoid of oxygen, or at least one that is oxygen deficient. It is well understood that if one were to attempt pyrolysis in an oxygen containing atmosphere, e.g. air, the organic material to be pyrolyzed would combust rather than pyrolysing.
In the unlikely event that the interface chimneys were not capable of replacing air that is present in said initial chamber and/or said pyrolysis chamber with inert gas at least before a first pyrolysis treatment starts, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the interface chimneys so as to operate in such a manner, in order to remove oxygen from the initial chamber and the pyrolysis chamber so as to properly enable the organic material to be pyrolysized during pyrolysis, i.e. by preventing combustion due to the presence of oxygen. 
Farneman does not explicitly teach a first actuator for moving the movable front shutter.
However, Farneman teaches that the movable front shutter 36 can be controlled automatically (paragraph [0142]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable front shutter automatically.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a first actuator for moving the movable front shutter in order to provide the device of Farneman with a means of controlling the movable front shutter automatically as suggested by Farneman.
Modified Farneman does not explicitly teach a second actuator for moving the movable center shutter.
However, Farneman teaches that the movable center shutter 38 can be controlled automatically (paragraph [0142]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable center shutter automatically. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a second actuator for moving the movable center shutter in order to provide the device of Farneman with a means of controlling the movable center shutter automatically as suggested by Farneman.
With regard to claim 2: The device of modified Farneman comprises a third tubular body, normally closed at a first head and functionally arranged downstream of said second body tubular, and having a final cooling chamber (second lock zone) 42 which receives said shaped carriage coming from said pyrolysis chamber 14 and containing the residues of said polymeric material just subjected to said pyrolysis treatment (Figures 1 and 3A, paragraphs [0142]-[0151]).
With regard to claim 3: In Modified Farneman, said third tubular body is coaxially aligned with said first tubular body and said second tubular body (Figures 1 and 3A, paragraphs [0142]-[0151]).
With regard to claim 4: Modified Farneman is capable of being operated such that the said initial washing or drainage chamber 34 function as the initial washing or drainage chamber as well as the final cooling zone, as the features of the initial chamber 34 are substantially identical to those of the final cooling zone 42 (Figures 1 and 3A, paragraphs [0142]-[0151]).
When operating in such a manner it could be said that in modified Farneman, said first tubular body defines a final cooling chamber and is closed, at a first head, by said movable center shutter 38 when the movable center shutter is in the closed position and, at a second head opposed to said first head, by said movable front shutter 36 in said first position, so that when said front shutter takes said second position, said final cooling chamber is in communication with the external environment for releasing said shaped carriage, at the end of the pyrolysis process, according to an exit direction that is opposite to an entry direction of said shaped carriage into said initial chamber and into said pyrolysis chamber.
With regard to claim 5: Modified Farneman does not explicitly teach that said closure comprises a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end.
However, Farneman does teach that the closure 44 may be provided with hardware to ensure that when the closure 44 is closed, it forms a seal to prevent leakage of gas or electromagnetic wave energy (paragraph [0144]). A person having ordinary skill in the art would recognize that a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end is one possible form of such hardware.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to the closure a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end, in order to ensure that said closure 44, when closed, forms a seal to prevent leakage of gas or electromagnetic wave energy.
With regard to claim 6: In modified Farneman, said third tubular body is separated from said first tubular body and said second tubular body, the third tubular body being arranged downstream of said second tubular body and physically separated by means of said closure 44, which is interposed between an outlet mouth of said second tubular body and an inlet mouth of said third tubular body (Figures 1 and 3A, paragraphs [0142]-[0151]).
With regard to claim 7: In modified Farneman, the closure 44 is comprised of what may be considered to be an “auxiliary movable center shutter” (Figures 1 and 3A, paragraphs [0142]-[0151]).
Said auxiliary movable center shutter of the closure 44 is interposed between said second tubular body and said third tubular body, opposed and facing said movable center shutter 38, wherein the auxiliary movable center shutter of the closure 44 alternately moves between a closing position, in which said auxiliary movable center shutter keeps said pyrolysis chamber and said final cooling chamber isolated from each other, and an opening position, in which said pyrolysis chamber is in communication with said final cooling chamber (Figures 1 and 3A, paragraphs [0142]-[0151]; see rejection of claim 1 above for further details, in particular details regarding the “third actuating means”).
Modified Farneman does not explicitly teach that the auxiliary movable center shutter of the closure 44 comprises a third actuator for moving the auxiliary movable center shutter.
However, Farneman teaches that the first auxiliary center shutter 44 constituting the closing means can be controlled automatically (paragraph [0143]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control first auxiliary center shutter 44 automatically.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a third actuator for moving the first auxiliary center shutter of the closing means in order to provide the device of Farneman with a means of controlling the first auxiliary center shutter automatically as suggested by Farneman.
With regard to claim 8: In modified Farneman, said auxiliary movable center shutter 44 is arranged at the inlet mouth of said third tubular body and at the outlet mouth of said second body tubular from which said shaped carriage exits at the end of said pyrolysis treatment in said pyrolysis chamber (Figures 1 and 3A, paragraphs [0142]-[0151]; see rejections of claims 2 and 7 above for further details).
With regard to claim 9: In modified Farneman, the third tubular body is provided with, at a first head, movable rear shutter 48 movable between a first position, in which said rear shutter closes said final cooling chamber from an outer side, and a second position, in which said rear shutter opens from said outer side so that said final cooling chamber is in communication with the external environment (Figures 1 and 3A, paragraphs [0142]-[0151]).
Modified Farneman does not explicitly teach that the movable rear shutter48 comprises a third actuator for moving the movable rear shutter.
However, Farneman teaches that the movable rear shutter 48 can be controlled automatically (paragraph [0143]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable rear shutter 48 automatically.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a third actuating means for moving the movable rear shutter in order to provide the device of Farneman with a means of controlling the movable rear shutter automatically as suggested by Farneman.
With regard to claim 10: Modified Farneman does not explicitly teach that the device comprises a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of said tubular bodies being physically separated and selectively made independent from an immediately adjacent one by a corresponding closure.
However, Farneman does teach that the device comprises a tubular extension body (i.e. the third tubular body) arranged mutually axially and consecutively downstream of said second tubular body, which is physically separated and made independent from the second tubular body, with which it temporarily communicates, by means of said closing means 44 (Figures 1 and 3A, paragraphs [0142]-[0151]). A person having ordinary skill in the art would recognize that the third tubular body and the closing means 44 need merely be duplicated one or more times in order to provide the device of modified Farneman with a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of which is physically separated and made independent from the immediately adjacent one, with which it temporarily communicates, by means of said closing means. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by duplicating the third tubular body and the closing means 44 one or more times, so as to provide the device of Farneman with, a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of said tubular bodies being physically separated and selectively made independent from an immediately adjacent one by a corresponding closure, in order to obtain a predictably functional device having a plurality of duplicate third tubular bodies and closing means 44.
With regard to claim 11: In modified Farneman, at least some of the interface chimneys (inert gas inlets and outlets) 16, 18, 50, 52, 54, 56, i.e. at least chimneys 16 and 18, communicate with the pyrolysis chamber 14 on which they are arranged laterally with respect to said longitudinal axis (X) (Figures 1 and 3A, paragraphs [0142]-[0151]).
Furthermore, a person having ordinary skill in the art would recognize that the exact placement of said interface chimneys 16, 18, 50, 52, 54, 56 relative to the longitudinal axis is a matter of obvious design choice having little to no impact on the functionality of the device of Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by altering the locations at which the interface chimneys 16, 18, 50, 52, 54, 56 are arranged, i.e. such that said interface chimneys communicate with said initial chamber of said first tubular body and/or with said pyrolysis chamber of said second tubular body on both of which they are arranged laterally with respect to said longitudinal axis (X), in order to obtain a device wherein said interface chimneys function with predictable success in a manner identical to the chimneys in base Farneman.
With regard to claim 12: Modified Farneman is silent to said first tubular body comprising on an upper side surface one or more safety chimneys communicating with said initial chamber, at least one of which comprises at least one burst disc adapted to be activated to prevent damage to said first tubular body due to an abrupt and sudden increase in pressure difference between said initial chamber of said first tubular body and the external environment.
However, the claimed safety chimneys are essentially emergency pressure relief valves. Emergency pressure relief valves are notoriously well known to those of ordinary skill in the art, and are well understood to be advantageous in that they prevent explosion or bursting of vessels due to over pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding, on an upper side surface of the first tubular body, one or more safety chimneys communicating with said initial chamber, at least one of which comprises at least one burst disc adapted to be activated to prevent damage to said first tubular body due to an abrupt and sudden increase in pressure difference between said initial chamber of said first tubular body and the external environment of said first tubular body, in order to prevent the tubular bodies from bursting or exploding due to overpressure.
With regard to claim 13: The device of modified Farneman further comprises a first conveyor (containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., installed in said initial washing or drainage chamber 34 and at a bottom of said first tubular body and to determine an advancement of said shaped carriage along said longitudinal axis (X) from said initial chamber to said pyrolysis chamber 14 during the pyrolysis process (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly stated, it is understood that the first conveyor is necessarily operatively connected to a first driving means, i.e. an engine or motor of some sort, as the first moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 14: In modified Farneman, the first conveyor comprises at least one transmission assembly, e.g. a belt, chain, push rod, etc. (Figures 1 and 3A, paragraphs [0142]-[0151]).
Modified Farneman does not explicitly teach that the at least one transmission assembly substantially extends over the entire length of said first tubular body along said longitudinal axis (X).
However, a person having ordinary skill in the art would recognize that the at least one transmission assembly would need to extend across the entire first tubular body, either on its own or in cooperation with other transmission assemblies, in order to successfully convey material/the carriage through the whole length of the first tubular body, which is clearly required in order to successfully convey material/the carriage to the second tubular body from the first.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the at least one transmission assembly to substantially extends over the entire length of said first tubular body along said longitudinal axis (X), either on its own or in cooperation with other transmission assemblies, in order to obtain a device wherein said at least one transmission assembly is capable of successfully conveying material/the carriage to the second tubular body from the first.
Modified Farneman is silent to the at least one transmission assembly being rotated by a transverse shaft integral with said transmission assembly and keyed onto said first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X).
However, in the instance when the transmission assembly is a belt or a chain, a person having ordinary skill in the art would recognize that such an arrangement would be required for the first driving means (engine or motor) to successfully induce movement of the transmission assembly such that said transmission assembly (being a belt or chain) is actually capable of moving the material/carriage from the inlet of the first tubular body to the outlet thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the at least one transmission assembly to be rotated by a transverse shaft integral with said transmission assembly and keyed onto said first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X), in order to obtain a device having an arrangement wherein the driving means is actually capable of successfully inducing movement of the transmission assembly such that said transmission assembly (being a belt or chain) is actually capable of moving the material/carriage from the inlet of the first tubular body to the outlet thereof.
With regard to claim 15: Modified Farneman does not explicitly teach that said first actuating means comprise a linear actuating member selected from the group consisting of pneumatic actuators, hydraulic actuators and the like, constrained at a first end of an articulation lever provided with a second end connected to the side edge of said movable front shutter, so that: when said linear actuating member takes a first operating condition, said articulation lever is arranged in a main direction (W) which defines an acute inner angle () with a linear action direction (K) of said linear actuating member and said movable front shutter takes said first position in which it fully closes said outer side of said initial chamber; when said linear actuating member takes a second operating condition, said articulation lever is arranged in a main direction (W') which defines an obtuse inner angle (.phi.) with said linear action direction (K) of said linear actuating member and said movable front shutter, following a rotation of said articulation lever about a fulcrum defined at said first end of said articulation lever, takes said second position in which it fully opens said outer side of said initial chamber.
However, the structure recited in claim 15 is an obvious variation on the first actuating means in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring said first actuating means so as to comprise a linear actuating member selected from the group consisting of pneumatic actuators, hydraulic actuators and the like, constrained at a first end of an articulation lever provided with a second end connected to the side edge of said movable front shutter, so that: when said linear actuating member takes a first operating condition, said articulation lever is arranged in a main direction (W) which defines an acute inner angle () with a linear action direction (K) of said linear actuating member and said movable front shutter takes said first position in which it fully closes said outer side of said initial chamber; when said linear actuating member takes a second operating condition, said articulation lever is arranged in a main direction (W') which defines an obtuse inner angle (.phi.) with said linear action direction (K) of said linear actuating member and said movable front shutter, following a rotation of said articulation lever about a fulcrum defined at said first end of said articulation lever, takes said second position in which it fully opens said outer side of said initial chamber, in order to obtain a system having a predictably functional first actuating means.
With regard to claim 16: The device of modified Farneman further comprises a second conveyor (another portion of the containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., installed in said pyrolysis chamber 14 and at a bottom of said second tubular body which are cooperate with said first moving means to determine the advancement of said shaped carriage along said longitudinal axis (X) from said initial chamber to said pyrolysis chamber 14 when said center shutter 38 takes said opening position (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly stated, it is understood that the second conveyor is necessarily operatively connected to a second driving means, i.e. an engine or motor of some sort, as the second moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 17: Said second conveyor cooperates with third conveyor (another portion of the containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., which are installed in said final cooling chamber 42 and at a bottom of said third tubular body to determine the advancement of said shaped carriage along said longitudinal axis (X) from said pyrolysis chamber 14 to said final cooling chamber 42 (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly stated, it is understood that the third conveyor is necessarily operatively connected to a third driving means, i.e. an engine or motor of some sort, as the third moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 18: Modified Farneman does not explicitly teach that the that said first tubular body is made integral with said movable center shutter by means of a first peripheral flange, which is: arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter; or that said second tubular body is made integral with said movable center shutter through of a second peripheral flange which is: arranged at a second end, opposed to said first end, of said second tubular body; protruding from the outer wall of said second tubular body; fixed to a second side face, opposed to said first side face, of said movable center.
However, the movable center shutter 38 is configured to be integral with the first and second tubular bodies in that said moveable center shutter is configured to be slidably disposed between and in contact with said first and second tubular bodies (Figures 1 and 3A, paragraphs [0142]-[0151]). A person having ordinary skill in the art would recognize that movable center shutter would need to be provided with some sort of track in which to slide in order to stabilize sliding of thereof so as to prevent the shutter from becoming misaligned. A person having ordinary skill in the art would recognize that such a track could be constituted by a first peripheral flange arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter and a second peripheral flange which is: arranged at a second end, opposed to said first end, of said second tubular body; protruding from the outer wall of said second tubular body; fixed to a second side face, opposed to said first side face, of said movable center.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by making said first tubular body integral with said movable center shutter by means of a first peripheral flange, which is: arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter; and by making said second tubular body integral with said movable center shutter through of a second peripheral flange which is: arranged at a second end, opposed to said first end, of said second tubular body; protruding from the outer wall of said second tubular body; fixed to a second side face, opposed to said first side face, of said movable center, in order to provide the movable center shutter with a track formed by said first and second peripheral flanges, so as to stabilize the movable center shutter while it slides. 
With regard to claim 19: The microwave heating device 22/24, i.e. the waveguide assembly 24 thereof, is directly connected on the outer wall of said second tubular body as illustrated in Figure 1 (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]).
In arguendo, if Applicant were to assert that depiction Figure 1 were not sufficient to establish that the microwave heating device 22/24 is directly connected to the outer wall of said second tubular body, Examiner points to Figure 12 as further evidence. In particular, Figure 12 teaches an embodiment of the microwave heating device wherein the waveguide assembly 124 thereof is directly connected the second tubular body, i.e. in the vicinity of pressure windows 134 and 136, (Figure 12, paragraphs [0167]-[0170]).
Further in arguendo, if Applicant were to argue that the teachings by Farneman concerning the embodiment of Figure 12 were insufficient to represent a teaching of the microwave heating device being directly connected to said second tubular body, Examiner teaches that said teachings by Farneman at least suggest such an arrangement. 
There is only one microwave heating device 22/24 (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]). Therefore, said microwave heating device is necessarily uniformly distributed on the outer wall of the second tubular body, as it is not possible for a lone microwave heating device to be connected to the tubular body in a way that would be considered “non-uniformly distributed”, i.e. one cannot distribute a single element on a single surface in a non-uniform way.
The microwave heating source 22/24 contains internally at least one microwave generation device connected to a central processing and control unit (controller) 25 (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]).
Although it is not explicitly stated, it is understood that the microwave heating device, i.e. the electromagnetic wave generator 22 thereof, necessarily includes a cartridge feeder, i.e. a housing, which contains internally the at least one microwave generation device, as such a cartridge feeder, i.e. housing, is necessary to protect the at least one microwave generation device and prevent it from emitting microwaves in undesired directions to the area outside of the tubular bodies.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding one or more cartridge feeders, i.e. one or more housings, to the microwave heating device, i.e. the electromagnetic wave generator 22 thereof, wherein the one or more cartridge feeders contains internally the at least one microwave generation device of the microwave heating source, in order to provide said microwave heating source with a housing that protects the at least one microwave generation device and prevents it from emitting microwaves in undesired directions to the area outside of the tubular bodies.
With regard to claim 20: In modified Farneman, said second tubular body includes shielding (quartz pressure windows) 134 and 136 transparent to microwaves (E), interposed between said microwave heating device 22/24 and said pyrolysis chamber 14, adapted to protect the microwave heating device 22/24 against the high temperatures and against corrosive and/or aggressive gases which develop inside said pyrolysis chamber 14 during said pyrolysis treatment (Figure 12, paragraphs [0167] and [0170]). 
With regard to claim 21: In modified Farneman, the shielding comprises a plurality of main laminar plates (quartz pressure windows) 134 and 136 made of refractory material (quartz) with high mechanical strength and transparent to microwaves and facing said pyrolysis chamber 14 (Figure 12, paragraphs [0167] and [0170]). Although it is not explicitly stated, it is understood that the plurality of main laminar plates (quartz pressure windows) 134 and 136, by virtue of being disposed in the wall of the second tubular body, are necessarily coupled to the inner wall thereof by some sort of support, i.e. some element which secures and supports the main laminar plates (quartz pressure windows) 134 and 136 in the wall of the second tubular body.
Modified Farneman does not explicitly teach at least one secondary laminar plate for the microwave generation device, made of a material which is transparent to said microwaves (E), facing from one side said main laminar plate and on an opposite side said microwave generation devices of each of said cartridge feeders and firmly contained in a through hole made in said second tubular body.
However, the claimed at least one secondary laminar plate reads upon a redundant laminar plate which is configured identically to the main laminar plate and is arranged such that it will take over the function of the main laminar plate if said main laminar plate is compromised. Such redundancy is notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding a plurality of secondary (redundant) laminar plate associated with each of the primary laminar plates of said microwave generation device, made of a material which is transparent to said microwaves (E), facing from one side said main laminar plate and on the opposite side said microwave generation devices of each of said cartridge feeders and firmly contained in a through hole made in said second tubular body, in order to provide the shielding means with a redundancy such that the secondary laminar plates will take over the function of their corresponding primary laminar plate, should any of said primary laminar plates be compromised.
With regard to claim 22: Modified Farneman is silent to said main laminar plate extending over the entire axial length of said second tubular body and is removably and slidingly coupled to said inner wall of said second tubular body by said support, which act as a guide during insertion in position and/or extraction of said main laminar plate.
However, such a configuration is an obvious variation on the configuration of the laminar plates in Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the main laminar plate such that the main laminar plate extends over the entire axial length of said second tubular body and is removably and slidingly coupled to said inner wall of said second tubular body by means of said support, which act as a guide during insertion in position and/or extraction of said main laminar plate, in order to obtain a system having a predictably functional main laminar plate.
With regard to claim 23: Modified Farneman is silent to the support being arranged in the upper part of said inner wall of said second tubular body and defining two mutually opposite longitudinal seats in which two mutually opposite longitudinal peripheral portions of said main laminar plate slide and remain housed.
However, such a configuration is an obvious variation on the configuration of the supporting means in Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the support such that the support is arranged in the upper part of said inner wall of said second tubular body and define two mutually opposite longitudinal seats in which two mutually opposite longitudinal peripheral portions of said main laminar plate slide and remain housed, in order to obtain a system having a predictably functional supporting means.
With regard to claim 24: Modified Farneman does not explicitly teach that said secondary laminar plate is stably sealed to the inner surface which delimits said through hole of said second tubular body and interposes between said microwave generation devices and said main laminar plate.
However, a person having ordinary skill in the art would recognize that said second laminar plate must be sealed in the claimed manner in order to protect the microwave generation devices from pyrolysis gases in accordance with their intended purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the secondary laminar plate such that it is stably sealed to the inner surface which delimits said through hole of said second tubular body and interposes between said microwave generation devices and said main laminar plate, in order to ensure that said second laminar plate is capable of protecting the microwave generation devices from pyrolysis gases in accordance with their intended purpose.
With regard to claim 25: Modified Farneman does not explicitly teach that said second tubular body comprises one or more terminal ducts projecting from the upper part of said outer wall of said tubular body and communicating with said pyrolysis chamber to cool the electrical and electronic part of said microwave heating device.
However, a person having ordinary skill in the art would recognize that such terminal ducts would be required to provide cooling to the electrical components of the microwave heating sources to prevent otherwise inevitable overheating thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to said second tubular body one or more terminal ducts projecting from the upper part of said outer wall of said tubular body and communicating with said pyrolysis chamber to cool the electrical and electronic part of said microwave heating device, in order to prevent the otherwise inevitable overheating thereof. 
With regard to claim 26: Modified Farneman does not explicitly teach that said second tubular body comprises on the upper part of an outer wall one or more auxiliary safety chimneys communicating with said pyrolysis chamber, at least one of which comprising at least one burst disc adapted to be activated to prevent damage to said second tubular body due to an abrupt and sudden increase in pressure in said pyrolysis chamber of said second tubular body.
However, the claimed auxiliary safety chimneys are essentially emergency pressure relief valves. Emergency pressure relief valves are notoriously well known to those of ordinary skill in the art, and are well understood to be advantageous in that they prevent explosion or bursting of vessels due to over pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the device of Farneman such that said second tubular body comprises on the upper part of an outer wall one or more auxiliary safety chimneys communicating with said pyrolysis chamber, at least one of which comprising at least one burst disc adapted to be activated to prevent damage to said second tubular body due to an abrupt and sudden increase in pressure in said pyrolysis chamber of said second tubular body, in order to prevent the tubular bodies from bursting or exploding due to overpressure.
With regard to claim 27: In modified Farneman, each of the auxiliary safety chimneys necessarily have an outlet duct adapted to convey fumes and/or gases which may damage said burst disc to the outside connected to the burst disc, as such an outlet duct is required for the safety chimneys to fulfil their purpose of pressure relief. The connection of said outlet ducts to the region of the safety chimneys housing said burst discs necessarily constitutes a terminal connector. Therefore, each of said auxiliary safety chimneys is necessarily provided with at least one terminal connector to which a conveying duct is connected adapted to convey fumes and/or gases which may damage said burst disc to the external environment.
With regard to claim 28: In modified Farneman, the pyrolysis chamber has a cross section with a polygonal (rectangular) profile (Figures 1 and 3A, paragraphs [0142]-[0151]). Therefore, the pyrolysis chamber of modified Farneman, by virtue of its cross section having a polygonal (rectangular) profile, necessarily achieves the claimed result associated with said cross section having a polygonal profile, i.e. the chamber of modified Farneman necessarily promotes a more effective and efficient diffusion of the microwaves (E) generated by said microwave heating device 22/24 in said pyrolysis chamber and on said polymeric material to be treated contained in said shaped carriage.
With regard to claim 29: In modified Farneman, said microwave heating devices 22/24 is arranged at least one side of said at least partially polygonal profile of said pyrolysis chamber 14, so that the magnetic field generated by said microwave heating device is concentrated towards the central zone of said pyrolysis chamber, in which said shaped carriage loaded with said polymeric material to be treated by means said pyrolysis treatment is positioned (Figures 1 and 3A, paragraphs [0132]-[0137] and [0142]-[0152]).
Modified Farneman is silent to the device comprising a plurality of microwave heating devices.
However, The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by duplicating the microwave heating device 22/24, such that Farneman is provided with a plurality of microwave heating devices, in order to obtain a predictably functional device which comprises multiple microwave heating devices.
Modified Farneman does not explicitly teach that the microwave heating devices are provided on at least one upper said of the pyrolysis chamber.
However, a person having ordinary skill in the art would recognize that the device of Farneman would function in an essentially identical manner regardless of the side(s) at which the microwave heating devices 22/24 are arranged.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by providing the microwave heating devices 22/24 on at least one upper said of the pyrolysis chamber, in order to obtain a device wherein the microwave heating sources are predictably capable of heating material within the pyrolysis chamber.
With regard to claim 30: Modified Farneman does not explicitly teach that said second tubular body comprises a finned outer structure, formed by a series of laminar fins projecting from an outer wall of said second tubular body, and adapted to compensate for the structural stresses generated by said at least partially polygonal profile of said pyrolysis chamber.
However, the design and implementation of elements for structurally reinforcing devices is well within the level of ordinary skill in the art. Furthermore, a person having ordinary skill in the art would recognize it is advantageous, if not absolutely necessary, to provide elements to structurally reinforce physical constructions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the second tubular body to comprise a finned outer structure, formed by a series of laminar fins projecting from an outer wall of said second tubular body, and adapted to compensate for the structural stresses generated by said at least partially polygonal profile of said pyrolysis chamber, in order to structurally reinforce the second tubular body.
With regard to claim 31: Modified Farneman does not explicitly teach an auxiliary heater arranged on a bottom of said second tubular body and inside said pyrolysis chamber, adapted to preheat, starting from ambient temperature, said polymeric material to be treated present in said shaped carriage.
However, provision of auxiliary, e.g. redundant, systems is well known in the art. Furthermore, a person having ordinary skill in the art would recognize that an auxiliary heater could be used to advantageously increase the heating and pyrolysis rates in the device of modified Farneman. The location at which such an auxiliary heater would be placed within the second tubular body/pyrolysis chamber would be a matter of obvious design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding an auxiliary heater arranged on a bottom of said second tubular body and inside said pyrolysis chamber, adapted to preheat, starting from ambient temperature, said polymeric material to be treated present in said shaped carriage, in order to provide the device of modified Farneman with a means of increasing the heating and pyrolysis rates in the pyrolysis chamber thereof. 
With regard to claim 32: Modified Farneman does not explicitly teach that the shaped carriage has an at least partially polygonal profile, formed at least by a central flat portion and two peripheral longitudinal flat portions, inclined with respect to said central portion from which the two peripheral longitudinal flat portions start in a symmetrically opposite manner, so as to define an open squared inner seat, facing upwards and adapted to stably receive said polymeric material to be subjected to said pyrolysis treatment.
However, the forgoing structure of the shaped carriage deals merely with the shape thereof. Mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by merely changing the shape of the shaped carriage, i.e. such that the shaped carriage has an at least partially polygonal profile, formed at least by a central flat portion and two peripheral longitudinal flat portions, inclined with respect to said central portion from which the two peripheral longitudinal flat portions start in a symmetrically opposite manner, so as to define an open squared inner seat, facing upwards and adapted to stably receive said polymeric material to be subjected to said pyrolysis treatment, in order to obtain a shaped carriage predictably capable of containing material to be subjected to pyrolysis.
With regard to claim 61: In modified Farneman, the third tubular body has a constructional structure substantially equal to that of said first tubular body (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly taught, it is understood that the interface chimneys 52 and 56 which supply inert gas to the third tubular body in modified Farneman are capable of functioning as cooling devices adapted to cool the residues deriving from said pyrolysis treatment performed on said polymeric material (Figures 1 and 3A, paragraphs [0142]-[0151]), i.e. the inert gas supplied by said interface chimneys will be relatively cool and thus, can be used to cool the residues deriving from said pyrolysis treatment performed on said polymeric material.

Claims 33, 34, and 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farneman as applied to claim 1 above, and further in view of Teshima et al. (US 6,332,909), hereafter referred to as Teshima.
With regard to claim 33: Modified Farneman does not explicitly teach that that said movable center shutter has a box-like structure comprising an fixed outer bearing casing coupled to said first tubular body and to said second tubular body, and a movable inner assembly contained in said fixed outer bearing casing with which is coupled by main guides and operatively connected to said second actuator which slides the movable inner assembly vertically and alternately at least between: a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber, thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body; a raised position, coinciding with said opening position, in which said movable inner assembly puts said initial chamber and said pyrolysis chamber into communication with each other, thus opening said axial outlet mouth of said first tubular body and said axial inlet mouth of said second tubular body.
However, such a structure for shutters is known in the art. For example, Teshima teaches a pyrolysis apparatus (abstract), the apparatus having a plurality of movable shutters (closable partitions) 105, each having a box like structure like the movable center shutter of Applicant’s claim 33 (Figures 1 and 21, Columns 46 and 47). Furthermore, a person having ordinary skill in the art would recognize that movable center shutter in Farneman would need to be provided with some sort of track in which to slide in order to stabilize sliding of thereof so as to prevent the shutter from becoming misaligned. A person having ordinary skill in the art would recognize that such a track could be constituted by the box like structure taught by Teshima.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman in view of Teshima by adding to the movable center shutter, a box-like structure comprising an fixed outer bearing casing coupled to said first tubular body and to said second tubular body, and a movable inner assembly contained in said fixed outer bearing casing with which is coupled by main guides and operatively connected to said second actuator which slides the movable inner assembly vertically and alternately at least between: a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber, thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body; a raised position, coinciding with said opening position, in which said movable inner assembly puts said initial chamber and said pyrolysis chamber into communication with each other, thus opening said axial outlet mouth of said first tubular body and said axial inlet mouth of said second tubular body, in order to provide the movable center shutter with a means of stabilizing the sliding thereof, so as to prevent misalignment of the shutter.
With regard to claim 34: Modified Farneman is silent to said main guides being arranged in an inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing the main guides cooperating with a transverse rod belonging to said movable inner assembly of said movable center shutter and operatively connected to said second actuator.
However, However, such a configuration is an obvious variation on the configuration of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said main guides are arranged in the inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing the main guides cooperating with a transverse rod belonging to said movable inner assembly of said movable center shutter and operatively connected to said second actuator, in order to obtain a system having a predictably functional movable center shutter.
With regard to claim 56: Modified Farneman is silent to the movable center shutter comprising one or more interface ducts, coupled to the outer wall of said outer fixed bearing casing of said movable shutter and adapted to replace the air present in said outer fixed bearing casing with an inert gas under pressure.
However, a person having ordinary skill in the art would recognize that such interface ducts would be necessary to alleviate the risk of an explosion or fire in the movable center shutter of modified Farneman. In particular, because the movable center shutter in modified Farneman has the box like structure which comprises the outer fixed bearing casing, and which delimits an interior space of significant volume, a person having ordinary skill in the art would recognize the need to purge said space of air in order to prevent mingling of such air with gases evolved during pyrolysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by providing the movable center shutter with one or more interface ducts, coupled to the outer wall of said box like structure, i.e. to the outer fixed bearing casing thereof, and adapted to replace the air present in said outer fixed bearing casing with an inert gas under pressure, in order to prevent mingling of such air with gases evolved during pyrolysis so as to reduce the risk of explosion or fire.
With regard to claim 57: Modified Farneman does not explicitly tech that said outer fixed bearing casing of said movable center shutter has in an upper lamina a slot configured to ease removal of said movable inner assembly of said movable shutter and/or access to an inner volume of said outer fixed bearing casing or of the components of said movable inner assembly.
However, a person having ordinary skill in the art would recognize that such a through slot in the upper lamina would be needed to remove the movable inner assembly of said movable shutter and/or to access inner components of the box like structure of the movable center shutter. A person having ordinary skill in the art would recognize that such access and/or removability would be necessary to facilitate maintenance, cleaning, and replacement of components of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said outer fixed bearing casing thereof has in an upper lamina a slot configured to ease the removal of said movable inner assembly of said movable shutter and/or access to an inner volume of said outer fixed bearing casing or of the components of said movable inner assembly, i.e. for the purposes of inspection, maintenance, repair and/or replacement of the movable inner assembly of said movable shutter or the inner volume.
With regard to claim 58: Modified Farneman does not explicitly teach that said outer fixed bearing casing of said movable center shutter has one or more revolving service doors to allow installation, inspection, maintenance, repair and/or replacement of the components of said movable inner assembly.
However, a person having ordinary skill in the art would recognize that such a revolving service door would be needed to access inner components of the box like structure of the movable center shutter without total disassembly of the movable center shutter. A person having ordinary skill in the art would recognize that such access would be necessary to facilitate maintenance, cleaning, and replacement of components of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said outer fixed bearing casing of said movable center shutter has in the side surface one or more revolving service doors, in order to allow installation, inspection, maintenance, repair and/or replacement of the components of said movable inner assembly without complete disassembly of said movable center shutter.
With regard to claim 59: Modified Farneman does not explicitly teach that said movable center shutter comprises inside said box-like structure at least one sealing gasket interposed between said movable inner assembly and said outer fixed bearing casing.
However, a person having ordinary skill in the art would recognize that such a sealing gasket would be needed in order for the movable center shutter of modified Farneman to function as a sealing door between the initial zone 34 and the pyrolysis zone 14 as is desired in modified Farneman (see Farneman: Figures 1 and 3A, paragraphs [0142]-[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to said movable center shutter, inside said box-like structure, at least one sealing gasket interposed between said movable inner assembly and said outer fixed bearing casing, in order to ensure that said movable center shutter 38 functions properly as a sealing door between the initial zone 34 and the pyrolysis zone 14.
With regard to claim 60: Modified Farneman is silent to a metal sealing gasket arranged outside said box-like structure of said movable center shutter and interposed between said outer fixed bearing casing of said movable center shutter and said second tubular body. 
However, a person having ordinary skill in the art would recognize that such a metal sealing gasket would be needed in order for the movable center shutter of modified Farneman to function as a sealing door between the initial zone 34 and the pyrolysis zone 14 as is desired in modified Farneman (see Farneman: Figures 1 and 3A, paragraphs [0142]-[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding a metal sealing gasket arranged outside said box-like structure of said movable center shutter and interposed between said outer fixed bearing casing of said movable center shutter and said second tubular body, in order to ensure that said movable center shutter 38 functions properly as a sealing door between the initial zone 34 and the pyrolysis zone 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772